Title: To Thomas Jefferson from Jabez Bingham, 29 March 1801
From: Bingham, Jabez
To: Jefferson, Thomas



Respected Sir
Washington County Pennsylvania March 29—1801

I am sensible of the amazing distance there is between the first Magistrate of a Great, free and Powerfull Nation, and a Citizen of the Lower Order, who is poor and always liv’d in Obscurity, and ondly known by a few of his Neighbours, this is my situation, for I never sought to be known by the Great, and have Ondly studied to be Usefull in my small Speir, A great veriety of Circomstances have combined to Imbolden me to Ask favour, and Imployment from the Father of my Country, I have no great and Powerfull Friends to Interceed or make Interest for me, or even to speek in my favour—I also know the difficulty of Obtaining Imployment under Government, that will be of any considerable advantage without such Aides and assistance—I am also sensible that there are a sufficient number always ready, that can be recommended to fill all posts of Honour and prophet—under all these discouraging circomstances, I have ventered to make my supplication, for some Imployment in the Republick. As this is the first time in my life that I ever made the least Overture, or request for any kind of Office what ever, I hope your Excellency will be kind enough to pardon my presumtions, and if you  have any Imployment in the Western Territories, or Amongst the Indians (with whoom I have some knowledge) or in any other quarter, though ever so Hazardous—I shall be happy to serve my Country with my best Abilities and will do all in my power not to dishonour your confidence in the Appointment—I was a Great sufferer in the time of the British war, and more latly have suffered much by Contracts made with the Contractors for the Western Army by the Immediate vice of provisions, in the time of the Western Insurrection—by those means, and some other losses I am brought low, which makes me seek for some prophetable Imployment from the United States—May I hope your Excellency will think of me in your devotions, and not forget me in your most Convivial Hours—Pleas to permit an honest man to congratulate you on your Advancment to the first Magistracy in the United States, we already begin to feel the good affects of Our Choice, by a reunion of the different parties—that over baring Sperit of opposition seems to subside, confidence, friendship, and Brotherly love seems to be gaining ground, all will soon be quietmay God almighty grant you Health and a long and peaceble Administration which is the sincear wish of your
most obedient Humble Suppliant

Jabez Bingham

